DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 15, 18 and 23-37 are pending and under examination.


35 USC § 103(a) rejections maintained 
The rejections of claims 15, 18, 23-28, 31, 33, 34, 35 and 37 under 35 U.S.C. 103 as being unpatentable over Algate et al (US 2013/0280280, 24 October 2013) in view of Siegel et al (J Clin Oncol, 32:Abstract TPS3117, 2014) are maintained.
	Algate discloses treatment of myeloma with conjugated anti-BCMA antibodies comprising CDRH1 of SEQ. ID. NO: 1, CDRH2 of SEQ. ID. NO: 2, CDRH3 of SEQ. ID. NO: 200, CDRL1 of SEQ. ID. NO: 4, CDRL2 of SEQ. ID. NO: 5, and CDRL3 of SEQ. ID. NO: 6 (paragraphs 38-47, 70, 76). Algate disclose that the antibodies may be administered subcutaneously, intrathecally, intraperitoneally, intramuscularly or
intravenously (paragraph 121-124).
	Siegel disclose the treatment of myeloma with MK-3475 (pembrolizumab) combined with lenalidomide and low-dose dexamethasone.
One of ordinary skill in the art would have been motivated to apply Siegel’s method of treating myeloma with pembrolizumab to Algate method of treating myeloma with conjugated anti-BCMA antibodies because both Algate and Siegel disclose methods of treating multiple myeloma with compositions comprising antibodies.  The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Algate method of treating myeloma with conjugated anti-BCMA antibodies with Siegel’s method of treating myeloma with pembrolizumab because the prior art teaches that both are useful for the treatment of multiple myeloma. Furthermore it would have been obvious to substitute  Algate’s  conjugated anti-BCMA antibodies for Siegel’s composition comprising lenalidomide and low-dose dexamethasone to have a method of treating multiple myeloma comprising administering an antibody that binds BCMA and an antibody that binds PD-1.

Applicant argues that as shown in the subject application, in a model of B-cell lineage cancer, the combination of the two different types of antibodies yielded a greater than additive response. Applicant argues that when combining any two drug treatments, one cannot predict even an additive response, as one element may interfere with the effect of the other. Applicant further argues that one cannot predict a greater than additive response. Applicant argues that nonetheless, a greater than additive response is what is shown in the subject application.
	Applicant argues that Example 5 of the instant application provides in vivo data that support the unexpected effect provided by the combination of a first molecule comprising an antigen binding protein that binds BCMA comprising CDRH1 of SEQ ID NO: 1, CDRH2 of SEQ ID NO: 2, CDRH3 of SEQ ID NO: 200, CDRLI of SEQ ID NO: 4, CDRL2 of SEQ ID NO: 5, and CDRL3 of SEQ ID NO: 6, conjugated to a monomethyl auristatin and a second molecule comprising an antigen binding protein that binds PD-1. Applicant argues that as shown in Figure 6 , in particular in panels 6(5), 6(6) and 6 (7), using the same dosage (10 mg/kg) and same administration regimen (days 0, 4, 8, 11, 15, 17), the combination of anti-BCMA antibody conjugated to MMAF and anti-PD-1 antibody slowed the growth of the tumor more than each agent individually. Applicant argues that the animals treated with the combination of agents fared far better, with many more animals making it past day 25 ( ~8/10). Applicant argues that this data demonstrates more than an additive effect of the two monotherapies
	Applicant argues that a greater than additive effect would not have been
expected in the art, because biological systems in general are complex, and cancer treatments are particularly complex. Applicant argues that the ultimate effect of inhibiting two different targets may have actually diminished the effect of one of the targets leading to merely additive or even lower results. Applicant argues that the prior art does not demonstrate that greater than additive results would have been expected. Applicant argues that the showing of an effect greater than the sum of each of the effects taken separately is pertinent to the legal conclusion of non-obviousness because it shows unexpectedness. Applicant argues that the claims as amended are commensurate with the data supplied in the specification.
Applicant’s arguments have been considered but are not persuasive.  As an initial matter, the EL4-Luc2 cell line used in Examples 5 and 6 appears to be a T lymphoblast model in which the tumor cells have been transfected with BCMA. The EL4 cell line appears to express NK-related receptors (Gays et al, J Immunol, 164:5094-5102, 2000). Furthermore, Logan disclose that the transfection of the EL4 cell line resulted in an abnormal phenotype (Logan et al, Immunol Cell Biol, 82:132-135, 2002; page 133, 1st column to page 134, 1st column; Figure 1). Thus, the EL4 cell line used in Examples 5 and 6 does not appear to be a suitable model for B-lineage lymphomas.
Furthermore, the results from Figures 6 and 7 appear to show an additive effect of GSK2857916 and rat anti-mouse PD-1 polyclonal antibody. It is not clear from Figures 6 and 7 that the administration of GSK2857916 and rat anti-mouse PD-1 polyclonal antibody to an animal model using transfected EL4 cells resulted in a synergistic effect of GSK2857916 and rat anti-mouse PD-1 polyclonal antibody.  A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). MPEP § 2145. 
 	As discussed previously, Weisenthal states that combination chemotherapy frequently, but not always, has produced greater degrees of clinical benefit than single agent therapy.” Wiesenthal further states that most “classic” drug combinations are only additive or are at most, minimally synergistic. Berenbaum (Clin exp Immunol, 1997, 28:1-18, cited previously) disclose that to demonstrate the synergistic effect of two treatment agents, one must first prepare a dose-response curve for each agent alone (see Fig. 1 of Berenbaum). One must also prepare a number of combination treatments containing varying amounts of each agent. The results of all the treatments, each agent alone and the various combinations must be compared and analyzed quantitatively and statistically. Applicant has not demonstrated that a conjugated anti-BCMA antibody along with an anti-PD-1 antibody would not be expected to achieve more than an additive effect on tumor growth.
	Also, the results indicated in Figures 6 and 7 are not commensurate in scope with the claimed invention. The results from Figures 6 and 7 appear to use the T lymphoblast cell line EL4 transfected with BMCA.

In response to Applicant’s arguments that a greater than additive effect would not have been expected in the art, because biological systems in general are complex, and cancer treatments are particularly complex and that the ultimate effect of inhibiting two different targets may have actually diminished the effect of one of the targets leading to merely additive or even lower results, as discussed previously, Weisenthal states that combination chemotherapy frequently, but not always, has produced greater degrees of clinical benefit than single agent therapy. Applicant has not submitted any objective evidence to support their argument that biological systems in general are complex, and cancer treatments are particularly complex and that the ultimate effect of inhibiting two different targets may have actually diminished the effect of one of the targets leading to merely additive or even lower results. As discussed above, a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) see MPEP § 2145.
 The rejections of claims 15, 18 and 23-37 under 35 U.S.C. 103 as being unpatentable over Algate et al (US 2013/0280280, 24 October 2013) in view of Siegel et al (J Clin Oncol, 32:Abstract TPS3117, 2014) in further in view of Bosch et al (WO 2015/069770, published 14 May 2015, filed 5 November 2014, IDS) are maintained.
Siegel does not specifically disclose a route of administration for the anti-PD-1 antibody nor does Siegel or Algate specifically disclose that the anti-PD-1 antibodies and anti-BCMA antibodies are administered simultaneously or sequentially in any order.	
Bosch teaches a combination of anti-PD1 antibodies in combination with other antibodies to checkpoint inhibitors to treat cancer including myeloma (paragraphs 11-19). Bosch disclose that the antibodies can be administered simultaneously or sequentially, in either order (paragraph 18).Bosch disclose that the antibodies can be administered intravenously, intramuscularly, subcutaneously, intraorbitally, intracapsularly, intraperitoneally, intrarectally, intracisternally, intratumorally, intravasally, intradermally or by passive or facilitated absorption through the skin (paragraph 154).
One of ordinary skill in the art would be motivated to apply Bosch’s treatment regimens to Algate and Siegel’s method of treating multiple myeloma comprising administering an antibody that binds BCMA and an antibody that binds PD-1 because both Siegel and Bosch concern administering antibodies to cancer patients including anti-PD-1 antibodies. Given the relevance of Bosch’s methods for treatment of cancer patients with antibodies and Algate and Siegel’s methods for treating cancer patients with antibodies, one of skill in the art would look at Bosch’s treatment regimens for use in the methods of to Algate and Siegel. It would have been prima facie obvious to combine Algate and Siegel’s method of treating multiple myeloma comprising administering an antibody that binds BCMA and an antibody that binds PD-1 with Bosch’s treatment regimens to have a Algate and Siegel’s method of treating multiple myeloma comprising administering an antibody that binds BCMA and an antibody that binds PD-1, wherein the antibodies are administered simultaneously or sequentially and administered by the same route.  

Applicant argues that Bosch's teachings do not address or negate the unexpectedness of the quantitative effects of the recited combination of antibodies for treating B-cell lineage cancers. Applicant argues that even combining Bosch's teaching with those of Algate and Siegel, the claims remain directed to subject matter that is non-obvious.
Thus, Applicant argues as set forth above.  For the reasons set forth above and the reasons of record, Algate and Siegel make obvious the method of treating cancer in a mammal comprising administering an anti-BCMA antibody and an anti-PD-1 antibody. Thus, the rejections are maintained. 
	

The rejections of claims 15, 18 and 23-37 under 35 U.S.C. 103 as being unpatentable over Algate et al (US 2013/0280280, 24 October 2013) in view of Cheung et al (WO 2015/095423, published 25 June 2015) are maintained.
	Algate discloses treatment of myeloma with conjugated anti-BCMA antibodies comprising CDRH1 of SEQ. ID. NO: 1, CDRH2 of SEQ. ID. NO: 2, CDRH3 of SEQ. ID. NO: 200, CDRL1 of SEQ. ID. NO: 4, CDRL2 of SEQ. ID. NO: 5, and CDRL3 of SEQ. ID. NO: 6 (paragraphs 38-47, 70, 76). Algate disclose that the antibodies may be administered subcutaneously, intrathecally, intraperitoneally, intramuscularly or
intravenously (paragraph 121-124).
	Cheung teaches methods of treating cancer, including multiple myeloma, with antibodies to PD-1, along with a second antibody to OX40 (paragraphs 11, 12 81). Cheung discloses that the anti-PD1 antibody may be pembrolizumab or nivolumab (paragraph 30). Cheung disclose that the antibodies may be administered by the same route of administration or by different routes of administration (paragraph 379). Cheung discloses that the antibodies may be administered sequentially or concurrently (paragraph 378).
One of ordinary skill in the art would have been motivated to apply Cheung’s method of treating myeloma with anti-PD-1 antibodies to Algate’s method of treating myeloma with conjugated anti-BCMA antibodies because both Algate and Cheung disclose methods of treating multiple myeloma with compositions comprising antibodies.  The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Algate method of treating myeloma with conjugated anti-BCMA antibodies with Cheung’s method of treating myeloma with pembrolizumab because the prior art teaches that both are useful for the treatment of multiple myeloma. Furthermore it would have been prima facie obvious to substitute Algate’s conjugated anti-BCMA antibodies for Cheung’s anti-OX40 antibodies to have a method of treating multiple myeloma comprising administering conjugated anti-BCMA antibodies and an antibody that binds PD-1.

Applicant argues that for the same reasons discussed above, the data provided in the specification demonstrate that the recited combination treatment performs better than additively, and such performance was not expected.
Thus, Applicant argues as set forth above.  For the reasons set forth above and the reasons of record, Algate and Siegel make obvious the method of treating cancer in a mammal comprising administering an anti-BCMA antibody and an anti-PD-1 antibody. Thus, the rejections are maintained. 


NEW REJECTIONS: 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15, 23-26 and 28-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These are a new matter rejections.
There does not appear to be support in the Specification as filed for the limitation “treating a B cell lineage cancer”. The Specification list several species of B cell cancers but the species do not encompass the entire genus of B cell-lineage cancers.



Summary
Claims 15, 18 and 23-37 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /MARK HALVORSON/     Primary Examiner, Art Unit 1642